 
EXHIBIT 10.1
 
FORBEARANCE AGREEMENT
 
FORBEARANCE AGREEMENT, dated of as April 28, 2008, by and between RENEWAL FUELS,
INC. (formerly, Tech Laboratories, Inc.) (the “Company”), MONTGOMERY EQUITY
PARTNERS, LTD. (“Montgomery”) and YA GLOBAL INVESTMENTS, L.P. (formerly, CORNELL
CAPITAL PARTNERS, LP) (“YA Global” and together with Montgomery, the
“Holders”).  All capitalized terms used herein shall have the respective
meanings assigned thereto in the Transaction Documents (as defined below) unless
otherwise defined herein.
 
 
W I T N E S S E T H:
 
WHEREAS, the Company and the Holders have entered into certain financing
arrangements set forth on Schedule A attached hereto and referred to herein as
the “Transaction Documents”  pursuant to which, YA Global or Montgomery hold the
following secured convertible debentures (collectively, the “Debentures”) issued
by the Company:
 
Debenture Description
Principal
Outstanding
Accrued and Unpaid
Interest
Amended and Restated Secured Convertible Debenture due December 28, 2006 (No.
MEP-2) originally issued on April 22, 2005 and amended and restated on December
28, 2005 and further amended pursuant to Amendment No. 1 in the original
principal amount of $537,220.00 (“Debenture MEP 2”)
$249,720.00
 
$165,113.38
 
Secured Convertible Debenture due December 28, 2006 (No. MEP-3) issued on
December 28, 2005 in the original principal amount of $300,000.00 (“Debenture
MEP 3”)
$300,000.00
 
$102,082.19
 
Amended and Restated Secured Convertible Debenture due April 20, 2009 (No.
TCHL-1-2) originally issued on April 20, 2007 and amended and restated on May
31, 2007 in the original principal amount of $1,000,000.00 (“Debenture 1-2”)
$1,000,000.00
 
$100,897.26
 
Secured Convertible Debenture due May 31, 2009 (No. TCHL-1-1) issued on May 31,
2007 in the original principal amount of $1,000,000.00 (“Debenture 1-1”)
$400,000.00
 
$35,416.44
 
Secured Convertible Debenture due June 29, 2009 (No. TLBT-5-1) issued on June
29, 2007 in the original principal amount of  $2,000,000.00 (“Debenture 5-1”)
$2,000,000.00
 
$151,767.12
 
Secured Convertible Debenture due December 31, 2009 (No. TLBT-5-2) issued on
December 31, 2007 in the original principal amount of $300,000.00 (“Debenture
5-2”)
$300,000.00
 
$7,643.84
 

 
 

--------------------------------------------------------------------------------


 
The amounts referenced in this chart above are as of April 21, 2008 and do not
include any additional costs, charges, expenses, or liquidated damages.
 
WHEREAS, the Company has breached the terms of the Transaction Documents due to
the actions or occurrences set forth in Section 1 below;
 
WHEREAS, the Company has requested that the Holders forbear from exercising
their rights as a result of the Existing Defaults, which are continuing, before
September 30, 2008; and
 
WHEREAS, the Holders are willing to agree to forbear from exercising certain of
its rights and remedies before September 30, 2008 on the terms and conditions
specified herein.
 
NOW, THEREFORE, in consideration of the foregoing, and the respective
agreements, warranties and covenants contained herein, the parties hereto agree,
covenant and warrant as follows:
 
1.      
EVENTS OF DEFAULT.  The Holders are hereby providing the Company with formal
notice of the actions and inactions set forth below, each of which can trigger
an Event of Default under the Debentures and the Transaction Documents (referred
to herein as the “Existing Defaults”).

 
a.      
The Company has failed to unconditionally book and receive at least a 50%
deposit for the sale of at least one BioDieselMaster Unit by the Condition
Deadline as required by Section 4(d) of the Securities Purchase Agreement dated
June 29, 2007 between the Company and YA Global, as amended by the letter
agreement dated December 31, 2007 between the Company and YA Global.  This
failure constitutes an Event of Default under Debenture 5-1 and Debenture 5-2.

 
b.      
The Company’s default under Debenture 5-1 and Debenture 5-2, constitutes an
Event of Default with respect to Debenture 1-2, Debenture 1-1, Debenture MEP 2
and Debenture MEP 3.

 
c.      
The Company has failed to make payment with respect to Debenture MEP 2 and
Debenture MEP 3 on the Maturity Date.

 
2.      
ACKNOWLEDGMENTS.

 
a.      
Acknowledgement of Obligations.  The Company hereby acknowledges, confirms and
agrees that as of the date hereof, the Company is indebted to the Holders under
the Debentures and the Transaction Documents in the outstanding principal amount
plus accrued and unpaid interest thereon set forth in the first Whereas clause
above.  In addition to the principal and interest set forth herein, all interest
accrued and accruing hereafter and all liquidated damages, fees, costs, expenses
and other charges now or hereafter payable by the Company to the Holders under
the Transaction Documents (collectively, the “Obligations”), are unconditionally
owing by the Company to the Holders, without offset, defense or counterclaim of
any kind, nature or description whatsoever.

 

--------------------------------------------------------------------------------


 
b.      
Acknowledgement of Security Interests.  The Company hereby acknowledges,
confirms and agrees that the Holders have and shall continue to have valid,
enforceable and perfected first-priority liens upon and security interests in:

 
i.       
the Pledged Property heretofore granted to Montgomery pursuant to the Security
Agreement between the World Rental & Sales Management Co., a wholly owned
subsidiary of Tech Laboratories, Inc., and Montgomery dated December 28, 2005;

 
ii.      
the Pledged Shares heretofore granted to Montgomery pursuant to the Amended and
Restated Pledge and Escrow Agreement among Tech Laboratories, Inc., David
Gonzalez, Esq. and Montgomery dated December 28, 2005;

 
iii.     
the Pledged Shares heretofore granted to YA Global pursuant to the Pledge and
Escrow Agreement among Tech Laboratories, Inc., David Gonzalez, Esq. and YA
Global dated April 20, 2007;

 
iv.     
the Pledged Property heretofore granted to YA Global pursuant to the Restated
Security Agreement between Tech Laboratories, Inc., Renewal Fuels, Inc. and YA
Global dated April 20, 2007;

 
v.      
the Patent Collateral heretofore granted to YA Global pursuant to the Patent
Security Agreement between Tech Laboratories, Inc., Renewal Fuels, Inc. and YA
Global, dated April 20, 2007;

 
vi.     
the Pledged Property heretofore granted to YA Global pursuant to the Security
Agreement between Renewal Fuels, Inc., Biodiesel Solutions, Inc. and YA Global
dated June 29, 2007;

 
vii.    
the Patent Collateral heretofore granted to YA Global pursuant to the Patent
Security Agreement between Renewal Fuels, Inc., Tech Laboratories, Inc. and YA
Global, dated June 29, 2007; and

 
viii.   
any other collateral otherwise granted to or held by the Holders (together with
the Pledged Property, Pledged Shares and Patent Collateral identified in clauses
(i) – (vii) of this Section 2(b), the “Pledged Property”).

 
c.      
Binding Effect of Documents.  The Company hereto acknowledges, confirms and
agrees that:  (a) each of the Transaction Documents to which it is a party has
been duly executed and delivered to YA Global or Montgomery, as applicable, by
the Company, and each is in full force and effect as of the date hereof, (b) the
agreements and obligations of the Company contained in such documents and in
this Agreement constitute the legal, valid and binding obligations of the
Company, enforceable against each in accordance with their respective terms, and
the Company has no valid defense to the enforcement of such obligations, and
(c) YA Global and Montgomery are and shall be entitled to the rights, remedies
and benefits provided for in the Transaction Documents and applicable law,
without setoff, defense or counterclaim of any kind, nature or descriptions
whatsoever.

 

--------------------------------------------------------------------------------


 
3.      
FORBEARANCE IN RESPECT OF CERTAIN EVENTS OF DEFAULT.

 
a.      
Acknowledgement of Default.  The Company hereby acknowledges and agrees that the
Existing Defaults have occurred and are continuing, and each constitutes an
Event of Default and entitles the Holders to exercise their rights and remedies
under the Transaction Documents, applicable law or otherwise.  The Company
further represents and warrants that as of the date hereof no other Event of
Default under the Transaction Documents exists.  The Holders have not waived,
presently do not intend to waive and may never waive such Existing Defaults and
nothing contained herein or the transactions contemplated hereby shall be deemed
to constitute any such waiver.  The Company hereby acknowledges and agrees that
the Holders have the presently exercisable right to declare the Obligations to
be immediately due and payable under the terms of the Transaction Documents.

 
b.      
Forbearance.

 
i.      
In reliance upon the representations, warranties and covenants of the Company
contained in this Agreement, and subject to the terms and conditions of this
Agreement and any documents or instruments executed in connection herewith, the
Holders agree to forbear from exercising their rights and remedies under the
Transaction Documents or applicable law in respect of or arising out of the
Existing Defaults, subject to the conditions, amendments and modifications
contained herein for the period (the “Forbearance Period”) commencing on the
date hereof and ending on September 30, 2008 (the “Forbearance Termination
Date”), so long as the following conditions are met: (i) the Company strictly
complies with the terms of this Agreement, and (ii) there is no occurrence or
existence of any Event of Default, other than the Existing Defaults (a “New
Default”).

 
ii.      
Upon the termination or expiration of the Forbearance Period, the agreement of
the Holders to forbear shall automatically and without further action terminate
and be of no force and effect, it being expressly agreed that the effect of such
termination will be to permit the Holders to exercise such rights and remedies
immediately, including, but not limited to, the acceleration of all of the
Obligations without any further notice, passage of time or forbearance of any
kind.  This Agreement shall be deemed to satisfy any and all requirements by the
Holders to notify the Company of the occurrence of the Existing Defaults and
satisfies any obligation by the Holders to give the Company an opportunity to
cure the Existing Defaults.

 
c.      
No Other Waivers; Reservation of Rights.

 
i.      
The Holders have not waived, are not by this Agreement waiving, and have no
intentions of waiving, any Events of Default which may be continuing on the date
hereof or any Events of Default which may occur after the date hereof (whether
the same or similar to the Existing Defaults or otherwise), and the Holders have
not agreed to forbear with respect to any of their rights or remedies concerning
any Events of Default (other than, during the Forbearance Period, the Existing
Defaults to the extent expressly set forth herein), which may have occurred or
are continuing as of the date hereof or which may occur after the date hereof.

 

--------------------------------------------------------------------------------


 
ii.      
Subject to Section 3(b) above (solely with respect to the Existing Defaults),
the Holders reserve the right, in their discretion, to exercise any or all of
their rights and remedies under the Transaction Documents as a result of any
Events of Default which may be continuing on the date hereof or any Event of
Default which may occur after the date hereof, and the Holders have not waived
any of such rights or remedies, and nothing in this Agreement, and no delay on
its part in exercising any such rights or remedies, should be construed as a
waiver of any such rights or remedies.

 
4.      
WARRANTS.  Pursuant to the terms and conditions of this Agreement,
contemporaneously with the execution and delivery of this Agreement, the Company
will amend the Amended and Restated Warrant to Purchase Common Stock, (No.
RNWF-5-1(b)) originally issued on June 29, 2007, by executing an amendment in
substantially the form attached hereto as Exhibit A pursuant to which the
Warrant Exercise Price will be reduced to $0.001.

 
5.      
AMENDMENT OF DEBENTURES.  Pursuant to the terms and conditions of this
Agreement, contemporaneously with the execution and delivery of this Agreement,
the Company will amend each of the Debentures by executing an amendment (the
“Amendments”) in substantially the form attached hereto as Exhibit B for each
Debenture.

 
a.      
Pursuant to the Amendments, each Debenture will be amended so that interest will
accrue on the outstanding principal balance of the Debenture at an annual rate
equal to thirteen percent (13%) effective as of the date hereof.

 
b.      
Pursuant to the Amendments, each Debenture will be amended so that, prior to
September 30, 2008, each Debenture may be redeemed by the Company for cash
without the Company incurring a Redemption Premium.

 
c.      
Pursuant to the Amendments, the Maturity Date of Debenture MEP-2 and Debenture
MEP-3 will be September 30, 2008.

 
6.      
DEPOSIT ACCOUNT AGREEMENT.

 
a.      
Within five (5) days of the date hereof, the Company and YA Global, and each
applicable bank or other depository institution shall enter into a deposit
account agreement (“Deposit Account Agreement”) in the form of Exhibit C with
respect to each of the Company’s Deposit Accounts, including, without
limitation, all savings, passbook, money market or other depository accounts,
and all certificates of deposit, maintained by the Company with any bank,
savings and loan association, credit union or other depository institution
maintained or used by the Company providing dominion and control over such
accounts to YA Global such that upon notice by YA Global to such bank or other
depository institution all actions under such account shall be taken solely at
YA Global’s direction.

 
b.      
The Company shall cause all cash, all collections and proceeds from accounts
receivable, all receipts from credit card payments, and all proceeds from the
sale of any Pledged Property to be deposited only into its Deposit Accounts in
the ordinary course of business and consistent with past practices.

 
c.      
The Company shall have valid and effective Deposit Account Agreements in place
at all times after the date which is five (5) days after the date hereof with
respect to all of its Deposit Accounts.  No Deposit Account shall be
established, used or maintained by the Company unless it first enters into a
Deposit Account Agreement.

 

--------------------------------------------------------------------------------


 
d.      
With respect to each Deposit Account, upon notice from YA Global, which may be
given no earlier than the earlier to occur of (x) the Forbearance Termination
Date, or (y) the occurrence of a New Default, YA Global shall have the right, at
any time and from time to time, to exercise its rights under such Deposit
Account Agreement, including, for the avoidance of any doubt, the exclusive
right to give instructions to the financial institution at which such Deposit
Account is maintained as to the disposition of funds or other property on
deposit therein or credited thereto.

 
e.      
In connection with the foregoing, the Company hereby authorizes and directs each
bank or other depository institution which maintains any Deposit Account to pay
or deliver to YA Global upon YA Global’s written demand thereof, which may be
given no earlier than the earlier to occur of (x) the Forbearance Termination
Date, or (y) the occurrence of a New Default, all balances in each Deposit
Account with such depository for application to the Obligations.

 
7.      
COVENANTS

 
a.      
FURTHER ASSURANCES. The Company shall, from and after the execution of this
Agreement, execute and deliver to the Holders whatever additional documents,
instruments, and agreements that the Holders may require in order to correct any
document deficiencies, or to vest or perfect the Transaction Documents and the
collateral granted therein more securely in the Holders and/or to otherwise give
effect to the terms and conditions of this Agreement, and hereby authorize the
Holders to file any financing statements (including financing statements with a
generic description of the collateral such as “all assets”), and take any other
normal and customary steps, the Holders deem necessary to perfect or evidence
their security interests and liens in any such collateral.

 
b.      
NON-INTERFERENCE.  From and after the termination of the Forbearance Period, the
Company agrees not to interfere with the exercise by the Holders of any of their
rights and remedies.  The Company further agrees that it shall not seek to
restrain or otherwise hinder, delay, or impair the Holder’s efforts to realize
upon any collateral granted to the Holders, or otherwise to enforce its rights
and remedies pursuant to the Transaction Documents.  The provisions of this
Paragraph shall be specifically enforceable by the Holders.

 
c.      
CROSS DEFAULT.  The Company hereby acknowledges and agrees that any default or
Event of Default under this Agreement or under any Transaction Document shall
constitute an Event of Default under each other Transaction Document.

 
8.      
RELEASE.  In exchange for the accommodations made by the Holders herein, the
Company does hereby, on behalf of itself and its agents, representatives,
attorneys, assigns, heirs, subsidiaries, executors and administrators
(collectively, “Company Parties”) RELEASE AND FOREVER DISCHARGE the Holders and
their subsidiaries and their respective affiliates, parents, joint ventures,
officers, directors, shareholders, interest holders, members, managers,
employees, consultants, representatives, successors and assigns, heirs,
executors and administrators (collectively, “Buyer Parties”) from all causes of
action, suits, debts, claims and demands whatsoever known or unknown, at law, in
equity or otherwise, which the Company Parties ever had, now has, or hereafter
may have on or prior to the date hereof, and any claims for reasonable
attorneys’ fees and costs, and including, without limitation, any claims
relating to fees, penalties, liquidated damages, and indemnification for losses,
liabilities and expenses.  The release contained in this Section is effective
without regard to the legal nature of the claims raised and without regard to
whether any such claims are based upon tort, equity, or implied or express
contract.  It is expressly understood and agreed that this release shall operate
as a clear and unequivocal waiver by the Company Parties of any such claim
whatsoever.

 

--------------------------------------------------------------------------------


 
9.      
PROVISIONS OF GENERAL APPLICATION

 
a.      
Effect of this Agreement.  Except as modified pursuant hereto, no other changes
or modifications to the Transaction Documents are intended or implied and in all
other respects the Transaction Documents are hereby specifically ratified,
restated and confirmed by all parties hereto as of the effective date
hereof.  To the extent of conflict between the terms of this Agreement and the
other Transaction Documents, the terms of this Agreement shall control.  The
Transaction Documents and this Agreement shall be read and construed as one
agreement.

 
b.      
Governing Law.  This Agreement shall be interpreted according to the laws of the
State of New Jersey and shall inure to the benefit of and be binding upon the
parties hereto and their respective successors and assigns.  Any notices,
demands, consents, other writings or communications permitted or required by
this Agreement shall be given in the manner and to the address as set forth in
the Transaction Documents.

 
c.      
Mutual Waiver of Jury Trial.  BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION,
SUIT OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT,
TORT OR OTHERWISE BETWEEN FACTOR AND CLIENT ARISING OUT OF, CONNECTED WITH,
RELATED OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION
WITH THIS AGREEMENT OR ANY OF THE OTHER FACTORING DOCUMENTS OR THE TRANSACTIONS
RELATED THERETO.

 
[SIGNATURE PAGE IMMEDIATELY TO FOLLOW]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Agreement is executed and delivered as of the day and
year first above written.
 

 
Renewal Fuels, Inc.
     
By: /s/ Bryan M. Chance                                    
 
Name:  Bryan M. Chance
 
Title:    Chief Executive Officer
     
YA Global Investments, L.P.
     
By:      Yorkville Advisors, LLC
 
Its:       Investment Manager
     
By: /s/ David Gonzalez                                          
 
Name:  David Gonzalez
 
Title:    Member

 

 
Montgomery Equity Partners, ltd.
     
By:      Yorkville Advisors, LLC
 
Its:       Investment Manager
     
By: /s/ David Gonzalez                                          
 
Name:  David Gonzalez
 
Title:    Member





--------------------------------------------------------------------------------


 
SCHEDULE A


TRANSACTION DOCUMENTS


 
Securities Purchase Agreement dated December 28, 2005, between Tech
Laboratories, Inc. and Montgomery Equity Partners, Ltd.
 
Amended and Restated Investor Registration Rights Agreement dated December 28,
2005, between Tech Laboratories, Inc. and Montgomery Equity Partners, Ltd.
 
Security Agreement dated December 28, 2005, between World Rental & Sales
Management Co., a Florida corporation and wholly owned subsidiary of Tech
Laboratories, Inc., and Montgomery Equity Partners, Ltd.
 
Amended and Restated Pledge and Escrow Agreement dated December 28, 2005,
between Montgomery Equity Partners, Ltd., Tech Laboratories, Inc. and David
Gonzalez
 
Amended and Restated Secured Convertible Debenture (No. MEP-2) issued to
Montgomery Equity Partners, Ltd. on December 28, 2005 in the original principal
amount of Five Hundred Thirty-Seven Thousand Two Hundred Twenty Dollars
($537,220) as amended pursuant to Amendment No. 1 thereto
 
Secured Convertible Debenture (No. MEP-3) issued to Montgomery Equity Partners,
Ltd. on December 28, 2005 in the original principal amount of Three Hundred
Thousand Dollars ($300,000) as amended pursuant to Amendment No. 1 thereto
 
Securities Purchase Agreement dated June 29, 2007, between Tech Laboratories,
Inc. and Cornell Capital Partners, L.P.
 
Registration Rights Agreement dated April 20, 2007, between Tech Laboratories,
Inc. and Cornell Capital Partners, L.P as amended by Amendment No. 1 thereto
 
Security Agreement dated June 29, 2007, between Tech Laboratories, Inc. and
Cornell Capital Partners, L.P.
 
Patent Security Agreement dated April 20, 2007, between Tech Laboratories, Inc.
and Cornell Capital Partners, L.P.
 
Secured Convertible Debenture (No. TLBT-5-1) issued to Cornell Capital Partners,
L.P. on June 29, 2007 in the original principal amount of Two Million Dollars
($2,000,000)
 
Secured Convertible Debenture (No. TLBT-5-2) issued to Cornell Capital Partners,
L.P. on December 31, 2007 in the original principal amount of Three Hundred
Thousand Dollars ($300,000)
 
Securities Purchase Agreement dated April 20, 2007, between Tech Laboratories,
Inc. and Cornell Capital Partners, L.P.
 

--------------------------------------------------------------------------------


 
Registration Rights Agreement, dated April 20 2007, between Tech Laboratories,
Inc. and Cornell Capital Partners, L.P.
 
Pledge and Escrow Agreement dated April 20, 2007, between Tech Laboratories,
Inc., Cornell Capital Partners, L.P. and David Gonzalez
 
Restated Security Agreement dated April 20, 2007, between Tech Laboratories,
Inc., certain subsidiaries thereof and Cornell Capital Partners, L.P.
 
Amended and Restated Secured Convertible Debenture (No. TCHL-1-2) issued to
Cornell Capital Partners, L.P. on May 31, 2007 in the original principal amount
of One Million Dollars ($1,000,000)
 
Secured Convertible Debenture (No. TCHL-1-1) issued to Cornell Capital Partners,
L.P. on May 31, 2007 in the original principal amount of One Million Dollars
($1,000,000)
 

--------------------------------------------------------------------------------


 
Exhibit A


RENEWAL FUELS, INC.


AMENDMENT NO. 1
to
AMENDED AND RESTATED WARRANT TO PURCHASE COMMON STOCK


THIS WARRANT AMENDMENT SHOULD BE ATTACHED TO THE
ORIGINAL WARRANT CERTIFICATE


This Amendment No. 1 to Amended and Restated Warrant to Purchase Common Stock
(this “Amendment”) is issued in connection with the Amended and Restated Warrant
to Purchase Common Stock (No. RNWF-5-1(b)) (the “Warrant”) issued by Renewal
Fuels, Inc. (the “Company”) to YA Global Investments, L.P. (the “Holder”) to
purchase one million fifty thousand (1,050,000) shares of Common
Stock.  Capitalized terms used but not defined herein have the meaning given
thereto in the Warrant.
 
THIS CERTIFIES THAT, the following amendment is hereby made to the Warrant:
 
·        
The Warrant Exercise Price is $0.001.

 
IN WITNESS WHEREOF, the Company has caused this Amendment to be signed by its
duly authorized officer.
 

  Renewal Fuels, Inc.       
By: /s/ Bryan M. Chance                                    
 
Name:  Bryan M. Chance
  Title:    CEO 

 
Dated:  April __, 2008
 
 

--------------------------------------------------------------------------------




Exhibit B
RENEWAL FUELS, INC.


AMENDMENT NO. [_]
to
SECURED CONVERTIBLE DEBENTURE DUE [___________]


THIS DEBENTURE AMENDMENT SHOULD BE ATTACHED TO THE
ORIGINAL DEBENTURE CERTIFICATE


This Amendment No. [__] to Secured Convertible Debenture (this “Amendment”) is
issued in connection with Secured Convertible Debenture (No. ______) (the
“Debenture”) issued by Renewal Fuels, Inc. (the “Company”) to [____________]
(the “Holder”) in the original principal amount of [______________
($_____________)].  Capitalized terms used but not defined herein have the
meaning given thereto in the Debenture.
 
THIS CERTIFIES THAT, the following amendments are hereby made to the Debenture:
 
·        
Interest shall accrue on the outstanding principal balance of the Debenture at
an annual rate equal to thirteen percent (13%) effective as of April __, 2008.

 
·        
The following sentences will be added to the end of Section 3(a) of the
Debenture (“REDEMPTION. Company’s Cash Redemption.”):

 
“Notwithstanding this Section 3(a), the Company may redeem all amounts
outstanding under this Debenture at any time prior to September 30, 2008 (an
“Early Total Redemption”).  In the event of an Early Total Redemption, the
Company will not be required to pay the Redemption Premium.”
 
·        
[The Maturity Date is September 30, 2008.]

 
IN WITNESS WHEREOF, the Company has caused this Amendment to be signed by its
duly authorized officer.
 

  Renewal Fuels, Inc.       
By: /s/ Bryan M. Chance                                    
 
Name:  Bryan M. Chance
  Title:    CEO 

 
Dated:  April __, 2008
 

--------------------------------------------------------------------------------


 
Exhibit C
 
DEPOSIT ACCOUNT CONTROL AGREEMENT
 
This Deposit Account Control Agreement (the “Agreement”), dated as of the _____
day of April, 2008, by and among YA Global Investment, L.P., a Cayman Islands
exempt limited partnership, with an address at 101 Hudson Street, Suite 3700,
Jersey City, NJ  07303 (“Secured Party”); Renewal Fuels, Inc., a ___________
corporation, with an address at  ________________, (___) ___-____fax
(“Borrower”); and [___________] (“Bank”).
 
Agreements
 
In consideration of the terms, covenants, provisions and conditions set forth in
this Agreement, Secured Party, Borrower and Bank agree as follows:
 
Section 1.   The Account.  Bank maintains deposit accounts for Borrower,
currently numbered ___________, __________, and ___________, and titled
[_________________] (as such accounts may be renumbered or retitled,
collectively called the “Account”). All parties agree that the Account is a
“deposit account” within the meaning of Article 9 of the Uniform Commercial Code
of the State of ________ (the “UCC”).
 
Section 2.   Control.  Bank will comply with instructions originated by Secured
Party directing disposition of the funds in the Account without further consent
by Borrower.  Bank may also comply with instructions directing the disposition
of funds in the Account originated by Borrower or its authorized representatives
until such time as Secured Party delivers a written notice to Bank that Secured
Party is thereby exercising exclusive control over the Account. Such notice is
referred to herein as the “Notice of Exclusive Control.”  After Bank receives a
Notice of Exclusive Control and has had reasonable opportunity to comply, it
will cease complying with instructions concerning the Account or funds on
deposit therein originated by Borrower or its representatives.  Bank has not and
will not agree with any third party to comply with instructions or other
directions concerning the Account or the disposition of funds in the Account
originated by such third party without the prior written consent of Secured
Party and Borrower.  Notwithstanding the foregoing, Bank is authorized to comply
with any duly issued order, garnishment, subpoena and writ of possession or
other such directions concerning the Account which it may receive from any court
of proper jurisdiction or governmental agency or other appropriate party.
 
Section 3.   Subordination of Bank’s Security Interest.  Bank hereby
subordinates all security interests, encumbrances, claims and rights of setoff
it may have, now or in the future, against the Account or any funds in the
Account other than in connection with the payment of Bank’s customary fees and
charges for routine operation and maintenance of the Account, including
overdraft fees, and for payment of the face amount of any checks or other items
which have been credited to the Account but are subsequently unpaid because of
uncollected or insufficient funds, or are recalled, reversed or returned for any
reason, pursuant to its agreement with Borrower and for the reversal of
provisional credits and for any amounts due Bank under Section 6 of this
Agreement.
 

--------------------------------------------------------------------------------


 
Section 4.   Statements, Confirmations and Notices of Adverse Claims.  Bank will
send copies of all statements concerning the Account to each of Borrower and
Secured Party at the address set forth in the heading of this Agreement. Upon
receipt of written notice of any lien, encumbrance or adverse claim against the
Account or any funds credited thereto, Bank will make reasonable efforts
promptly to notify Secured Party and Borrower thereof.
 
Section 5.   Bank’s Responsibility.  Bank shall have no responsibility or
liability to Secured Party for complying with instructions concerning the
Account from Borrower or Borrower’s authorized representatives which are
received by Bank before Bank receives a Notice of Exclusive Control and has had
reasonable opportunity to act on it.  Bank shall have no responsibility or
liability to Borrower for complying with a Notice of Exclusive Control or
complying with instructions concerning the Account originated by Secured Party,
and shall have no responsibility to investigate the appropriateness or
genuineness of any purported such instruction or Notice of Exclusive Control,
even if Borrower notifies Bank that Secured Party is not legally entitled to
originate any such instruction or Notice of Exclusive Control.  Bank shall not
be charged with knowledge of, and shall have no duty to inquire regarding, the
contents of any document or any facts other than the contents of this Agreement
and notices, if any, received by Bank from Secured Party.
 
Section 6.   Indemnity and Reimbursement.
 
(a)        Borrower agrees to indemnify and hold harmless Bank, its directors,
officers, agents and employees (collectively, the “Bank Indemnitees”) against
any and all claims, causes of action, liabilities, lawsuits, demands and damages
(collectively, “Claims”), including without limitation, any and all court costs
and reasonable attorney’s fees, in any way related to or arising out of or in
connection with this Agreement or any action taken or not taken pursuant hereto,
except to the extent caused by Bank’s gross negligence or willful misconduct or
Bank’s knowing and intentional breach of Section 2 hereof.
 
(b)        Secured Party agrees to reimburse Bank for any returned item against
the Account for which there were insufficient funds in the Account to satisfy
such returned item.  Such reimbursement will be limited to the aggregate amount
transferred from the Account as a result of Bank’s acting upon instructions
originated by Secured Party pursuant to Section 2.  Bank may not make a claim
for reimbursement under this Section to the extent that the amount of any loss
incurred by Bank was directly caused by Bank’s gross negligence or willful
misconduct.  If Bank satisfies any such claim by charging the Account, the
amount of Secured Party’s maximum liability for reimbursement obligations under
this Section will be reduced by the amount of the claim so satisfied.
 
Section 7.   Customer Agreement.  In the event of a conflict between this
Agreement and any other agreement between the Bank and the Borrower relating to
the Account, the terms of this Agreement will prevail; provided, however, that
this Agreement shall not alter or affect any mandatory arbitration provision
currently in effect between Bank and Borrower pursuant to a separate agreement.
 

--------------------------------------------------------------------------------


 
Section 8.   Termination.  Unless earlier terminated by Bank pursuant to this
section, this Agreement shall continue in effect until Secured Party has
notified Bank in writing that this Agreement, or its security interest in the
Account, is terminated. Upon receipt of such notice the obligations of Bank
hereunder with respect to the operation and maintenance of the Account after the
receipt of such notice shall terminate, Secured Party shall have no further
right to originate instructions concerning the Account and any previous Notice
of Exclusive Control delivered by Secured Party shall be deemed to be of no
further force and effect. Bank reserves the right, unilaterally, to terminate
this Agreement, such termination to be effective ten (10) business days after
written notice thereof is given to Borrower and Secured Party.
 
Section 9.   Complete Agreement; Amendments.  This Agreement and the
instructions and notices required or permitted to be executed and delivered
hereunder set forth the entire agreement of the parties with respect to the
subject matter hereof, and, subject to Section 7 above supersede any prior
agreement and contemporaneous oral agreements of the parties concerning its
subject matter. No amendment, modification or (except as otherwise specified in
Section 8 above) termination of this Agreement, nor any assignment of any rights
hereunder (except to the extent contemplated under Section 12 below), shall be
binding on any party hereto unless it is in writing and is signed by each of the
parties hereto, and any attempt to so amend, modify, terminate or assign except
pursuant to such a writing shall be null and void. No waiver of any rights
hereunder shall be binding on any party hereto unless such waiver is in writing
and signed by the party against whom enforcement is sought.
 
Section 10.   Governing Law.  This Agreement shall be governed by and construed
in accordance with the law of the State of ___________.
 
Section 11.   Severability.  To the extent a provision of this Agreement is
unenforceable; this Agreement will be construed as if the unenforceable
provision were omitted.
 
Section 12.   Successors and Assigns.  The terms of this Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective successors or heirs, assigns and personal representatives. This
Agreement may be assigned by Secured Party to any successor of Secured Party
under its security agreement with Borrower, provided that written notice thereof
is given by Secured Party to Bank.
 
Section 13.   Notices.  Except as otherwise expressly provided herein, any
notice, order, instruction, request or other communication required or permitted
to be given under this Agreement shall be in writing and deemed to have been
properly given when delivered in person, or when sent by telecopy or other
electronic means and electronic confirmation of error-free receipt is received
or upon receipt of notice sent by certified or registered United States mail,
return receipt requested, postage prepaid, addressed to the party at the address
set forth next to such party’s name at the heading of this Agreement. Any party
may change its address for notices in the manner set forth above.
 
Section 14.   Jury Waiver.  BORROWER WAIVES ITS RIGHT TO A JURY TRIAL WITH
RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH
THIS AGREEMENT, ANY RIGHTS, REMEDIES, OBLIGATIONS, OR DUTIES HEREUNDER, OR THE
PERFORMANCE OR ENFORCEMENT HEREOF OR THEREOF.
 

--------------------------------------------------------------------------------


 
Section 15.   Counterparts.  This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.
 
Section 16. Conflicts, etc. In case conflicting demands are made upon Bank for
any situation not addressed in this Agreement, Bank may, in its sole discretion,
either (i) withhold performance of this Agreement until such time as said
conflicting demands have been withdrawn or the rights of the respective parties
shall have been settled by court adjudication, arbitration, joint order or
otherwise, or (ii) commence a civil interpleader or similar action, in a court
of competent jurisdiction, for purposes of adjudicating the rights of the
parties, the cost and expenses of which, including reasonable fees and
disbursements of attorneys of Bank, shall be the joint responsibility of both
Borrower and Secured Party.
 
Section 17.  Bank’s Jurisdiction. Bank’s jurisdiction for purposes of Article 9
of the Uniform Commercial Code in effect in the State of  ________ and this
Agreement is the State of _________.  This provision shall prevail, in the event
of any inconsistency with any other agreement between Bank and Borrower
governing the Deposit Account.


 
[Signatures begin on the following page(s)]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the ______ day of April, 2008.

 

  Borrower:       
Renewal Fuels, Inc. 
a _________ Corporation
         
By: /s/ Bryan M. Chance                                      
          Bank:            By:      _____________________________  
Name: _____________________________    Title:   _____________________________   
    Secured Party:        YA Global Investments, L.P        By:    Yorkville
Advisors, LLC    Its:     Investment Manager       
By:     ______________________________                Mark Angelo, Portfolio
Manager 

 
 